NOT RECOMMENDED FOR PUBLICATION
                                   File Name: 20a0349n.06


                                          No. 19-2021

                         UNITED STATES COURTS OF APPEALS
                              FOR THE SIXTH CIRCUIT
                                                                                    FILED
                                                                               Jun 12, 2020
 UNITED STATES OF AMERICA,                              )
                                                        )                  DEBORAH S. HUNT, Clerk
        Plaintiff - Appellee,
                                                        )
 v.                                                     )      ON APPEAL FROM THE
                                                        )      UNITED STATES DISTRICT
 PETER LOUIS MESHIGAUD,                                 )      COURT FOR THE WESTERN
                                                        )      DISTRICT OF MICHIGAN
        Defendant - Appellant.                          )



Before: CLAY, WHITE, and READLER, Circuit Judges

       HELENE N. WHITE, Circuit Judge. After serving a sentence of imprisonment for

domestic assault, Defendant-Appellant Peter Louis Meshigaud admitted to violating a condition

of his supervised release. He was then sentenced to an additional term of imprisonment and

supervised release with new special conditions.      Meshigaud appeals, challenging a special

condition that bars him from entering two Michigan counties and an Indian community without

the permission of a probation officer. We affirm.

                                               I.

       Meshigaud is a member of the Hannahville Indian Community, a federally recognized tribe

located near Escanaba, Michigan. In 2014, a grand jury indicted Meshigaud for committing

domestic assault on “J.M.,” with whom he cohabitated on tribal land and shares a child. R. 1, PID

1. He pleaded guilty and was sentenced to sixty months’ imprisonment and three years’ supervised
No. 19-2021, United States v. Meshigaud

release. As a special condition of supervision, the court ordered Meshigaud not to use or possess

any alcoholic beverage.

        Meshigaud began his supervised release on February 23, 2018. On October 26, 2018, the

United States Probation Office (“Probation”) filed a petition alleging that Meshigaud had violated

the conditions of his supervision by committing domestic assault and sexual abuse against J.M.

Probation then amended its petition, adding a violation for the consumption of alcohol. The parties

agreed that Meshigaud would admit to the alcohol violation and the remaining violations would

be dismissed.

        At a hearing before a magistrate judge, Meshigaud admitted to consuming alcohol and

waived his right to allocution and sentencing before a district judge. During the sentencing

hearing, Meshigaud’s counsel noted that there was “still an outstanding personal protection order

against JM, so [Meshigaud] would not be able to have contact through that order.” R. 80, PID

453. When asked if anything suggested that Meshigaud would not repeat his alcohol use, Counsel

responded, “[Meshigaud] admits he drank at the casino. I don’t even really understand why they

would even serve him, knowing that he is not allowed to consume alcohol, . . . he works for the

casino security . . . . So I think we could put them on notice.” Id. at 460-61. Counsel continued

that Meshigaud was doing well at work and argued that “taking him away from that reservation,

where he could have that job” would not be in anyone’s best interest. Id. at 463. Counsel further

noted that Meshigaud wants to be involved in the lives of his three young children and to support

them financially. Counsel suggested that Meshigaud could “do some outpatient rehab,” stay at

Great Lakes Recovery Center, or reside off the Hannahville reservation with his uncle “at a tribal

subsidized sober living environment in which, as part of the requirements to live there, you have

to go to a counselor . . . . It has multiple cameras and it has police involvement at the living center.”


                                                  -2-
No. 19-2021, United States v. Meshigaud

Id. at 464. Similarly, Meshigaud stated that he had been promoted at work and enrolled in college

and that he wanted “nothing more than to be able to have some type of relationship with [his]

children.” Id. at 466. Meshigaud suggested that he spend time at the Great Lakes Recovery Center

so that he could maintain contact with his family and reside in Escanaba, “somewhere away from

the reservation.” Id. at 467.

       The magistrate explained, “My big concern is releasing him back into that community

because I think that’s a dangerous situation and not good for his rehabilitation.” Id. at 458.

“[Meshigaud’s] criminal history suggests he drinks, he gets violent, he has problems, which

suggests to me, he has surrounded himself with a network of friends that encourage that, or don’t

discourage it.” Id. at 462. The magistrate further explained, “I want to fashion a sentence that’s

going to give you an opportunity to turn your life around, but I also want to fashion a sentence

which is going to provide you with an opportunity to see your kids.” Id. at 471. The magistrate

then recommended a sentence of ten months’ custody with credit for time served, followed by

twenty-four months’ supervision with discretionary conditions, including a prohibition against

entering Delta County, Menominee County, and the Hannahville Indian Community without the

permission of a probation officer.

           Meshigaud filed an objection to the magistrate’s report and recommendation with the

district court. The district court rejected the objection to the special condition, explaining that “the

geographical exclusion reasonably relates to the nature of the offense and the history and

characteristics of the defendant, and involves no greater deprivation of liberty than is reasonably

necessary to deter criminal conduct, protect the public, and foster rehabilitation.” R. 90, PID 507.

The district court adopted the magistrate’s report and recommendation as its opinion. Meshigaud

appeals.


                                                  -3-
No. 19-2021, United States v. Meshigaud

                                                 II.

       Meshigaud argues that the district court committed clear error by ordering that he not enter

Delta County, Menominee County, and the Hannahville Indian Reservation without the permission

of his probation officer. “We review the imposition of a supervised-release condition for abuse of

discretion.” United States v. Carter, 463 F.3d 526, 528 (6th Cir. 2006). “Abuse of discretion is

defined as a definite and firm conviction that the trial court committed a clear error of judgment.

A district court abuses its discretion when it relies on clearly erroneous findings of fact, or when

it improperly applies the law or uses an erroneous legal standard.” Id. (quoting U.S. ex rel. A+

Homecare, Inc. v. Medshares Mgmt. Grp., 400 F.3d 428, 450 (6th Cir. 2005)).

       Our review has a procedural and a substantive dimension. Id. at 528–29. As a matter of

procedure, “the Court must determine whether the district court adequately stated in open court at

the time of sentencing ‘its rationale for mandating special conditions of supervised release.’”

United States v. Brogdon, 503 F.3d 555, 563 (6th Cir. 2007) (quoting Carter, 463 F.3d at 528–29).

Meshigaud does not make any argument regarding procedure and the magistrate adequately stated

his rationale at the sentencing hearing.

       Substantively, the sentencing court may order any “condition it considers to be

appropriate,” 18 U.S.C. § 3583(d), subject to three requirements:

       First, the condition must be “reasonably related to” several sentencing factors.
       18 U.S.C. § 3583(d)(1). These factors are “the nature and circumstances of the
       offense and the history and characteristics of the defendant” and “the need for the
       sentence imposed . . . to afford adequate deterrence to criminal conduct; . . . to
       protect the public from further crimes of the defendant; and . . . to provide the
       defendant with needed educational or vocational training, medical care or other
       correctional treatment in the most effective manner.” 18 U.S.C. § 3553(a)(1),
       (a)(2)(B)-(D). Second, the condition must “involve[ ] no greater deprivation of
       liberty than is reasonably necessary for” several sentencing purposes. 18 U.S.C.
       § 3583(d)(2). These purposes are “to afford adequate deterrence to criminal
       conduct; . . . to protect the public from further crimes of the defendant; and . . . to
       provide the defendant with needed educational or vocational training, medical care

                                                -4-
No. 19-2021, United States v. Meshigaud

       or other correctional treatment in the most effective manner.” 18 U.S.C.
       § 3553(a)(2)(B)-(D). Third, the condition must be “consistent with any pertinent
       policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3583(d)(3).
       Because they are written in the conjunctive, a condition must satisfy all three
       requirements. See 18 U.S.C. § 3583(d)(1)-(3). However, a condition need not
       satisfy every single factor and purpose within each of the first two requirements.

Carter, 463 F.3d at 529–30 (alterations in original) (citations and footnote omitted).

       Meshigaud argues that the “banishment provision . . . is not reasonably related to the nature

and circumstances of his crime” and “involves a greater deprivation of liberty than is reasonably

necessary.” Appellant’s Br. at 13. The government responds that the “district court carefully

balanced [] Meshigaud’s liberty interests and the rehabilitative goals of supervision” because

“Meshigaud can still meet his family in a nearby county, and he can still enter the restricted area

with prior permission from his probation officer.” Appellee’s Br. at 25.

       We previously considered an argument similar to Meshigaud’s advanced by “Sheldon

Alexander, a long-time resident of the Hannahville–Potawatomi Indian Community, located in the

upper peninsula of Michigan.” United States v. Alexander, 509 F.3d 253, 254 (6th Cir. 2007).

Alexander “violated the terms of his supervised release through a series of alcohol-related

incidents, and the district court imposed a new sentence.” Id. Alexander then challenged “one of

his new conditions of supervised release, which require[d] him to live in Grand Rapids, Michigan,

for one year.” Id. Alexander argued that “because Grand Rapids . . . is several hundred miles

from Hannahville, where his child, other family members and friends live, . . . the restriction [was]

greater than necessary to address his drinking problems.” Id. at 256. We disagreed and concluded

that the “court permissibly struck a balance between the relevant statutory purposes and

Alexander’s liberty interests by temporarily removing him from the Hannahville area while

permitting him to remain in the State of Michigan.” Id. at 257. We reasoned that the restriction



                                                -5-
No. 19-2021, United States v. Meshigaud

had “the potential to help Alexander conquer his drinking demons” and “to protect the community

from future crimes.” Id.

       Meshigaud argues that we can distinguish Alexander because he “has had only one

conviction for violation of his supervision . . . for drinking.” Appellant’s Br. at 19. But as in

Alexander, the geographic restriction “responded directly to the failing of the original

requirement.” 509 F.3d at 257. The geographic restriction was not imposed until Meshigaud

demonstrated he was unable to comply with the alcohol restriction. Meshigaud further argues that

“[t]he use of alcohol has not been determined to be connected to his living situation” and that “[h]e

is an alcohol abuser whether he is in Marquette or Hannahville.” Appellant’s Br. at 19. However,

the magistrate determined that Meshigaud “surrounded himself with a network of friends” that

facilitated his behavior and that returning to the area would be “a dangerous situation and not good

for his rehabilitation.” R. 80, PID 462, 458. That determination was supported by the statement

by Meshigaud’s counsel that he drank at the casino, his place of employment, and was served by

individuals who knew that he was prohibited from drinking. The restriction is therefore reasonably

related to the nature of Meshigaud’s crimes. Further, the condition imposed on Meshigaud is less

geographically restrictive than the one upheld in Alexander. While Alexander was required to stay

in Grand Rapids for twelve months, hundreds of miles from his family, Meshigaud may enter the

restricted area with the approval of his probation officer and may live less than one-hundred miles

from his old home.

       Meshigaud makes a similar argument regarding United States v. Sicher, 239 F.3d 289 (3d

Cir. 2000). In that case, Sicher appealed “from the District Court’s denial of her motion to set

aside a special condition of supervised release which prevent[ed] her from entering Lehigh and

Northampton counties, in Pennsylvania, without permission from her probation officer.” Id. at


                                                -6-
No. 19-2021, United States v. Meshigaud

289. The district court considered “substantial evidence concerning the conditions under which

she was raised and her activities prior to incarceration” including a forensic psychologist’s report.

Id. at 290. The Third Circuit upheld the special condition because it was “related to Sicher’s

history and characteristics, involve[d] no greater deprivation of liberty than [was] necessary, and

[was] not inconsistent with the pertinent policy statements issued by the Sentencing Commission.”

Id. at 289.

        Meshigaud argues that “there was ample evidence that if Sicher returned to the location

and associates that shaped her youth, she would be likely to return to a life of crime,” but removing

him from Delta and Menominee Counties is not rationally related to keeping him from alcohol,

which “is available in every [county] and on every Indian reservation in Michigan.” Appellant’s

Br. at 13–14. But the ampleness of the evidence in Sicher does not undermine the sufficiency of

the evidence here. Further, the point of the restriction is not to keep Meshigaud geographically

separated from alcohol, which, as he suggests, would be difficult to accomplish, but to keep him

away from a specific environment in which he was unable to comply with the terms of his

supervised release.

        Meshigaud further argues that he “has not had an opportunity to go to treatment and address

his alcohol issues,” suggesting this would have been a lesser deprivation of liberty. Appellant’s

Br. at 19. However, sending Meshigaud to a treatment facility inside Delta or Menominee County

would do little to relieve the concern that living in the area is counterproductive to his

rehabilitation. Further, the special condition neither prevents him from seeking treatment outside

the restricted area nor categorically bars him from seeking treatment inside that area as he may do

so with his probation officer’s approval.




                                                 -7-
No. 19-2021, United States v. Meshigaud

           Meshigaud also briefly contends that “[h]e has a due process right to be a father.”

Appellant’s Br. at 17.         “[R]estrictions infringing upon fundamental rights are ‘reviewed

carefully.’” United States v. Soltero, 510 F.3d 858, 866 (9th Cir. 2007) (quoting United States v.

Terrigno, 838 F.2d 371, 374 (9th Cir. 1988)).            But “‘[e]ven individual fundamental rights

safeguarded by the United States Constitution may be denied or limited by judicially exacted

special conditions of supervised release, as long as those restrictions are directly related to

advancing the individual’s rehabilitation’ and preventing recidivism.” United States v. May, 568

F.3d 597, 608 (6th Cir. 2009) (alteration in original) (quoting United States v. Kingsley, 241 F.3d

828, 839 n.15 (6th Cir. 2001)). It was not a clear error of judgment to conclude that restricting

Meshigaud’s ability to visit places and people that had facilitated his conduct would advance his

rehabilitation and prevent his recidivism.

           “No doubt, a district court should not lightly impose a geographical restriction as a

condition of supervised release, and least of all one that takes a person . . . from his family and

community.” Alexander, 509 F.3d at 256. But, as in Alexander, “the district court did not impose

this restriction lightly,” and it did not abuse its discretion in determining that the restriction

reasonably relates to the § 3553(a) sentencing factors and involves no greater deprivation of liberty

than is reasonably necessary. Id. Further, the order allows visitation as approved by the probation

officer.

                                                  III.

           Based on the foregoing, we affirm the judgment of the district court.




                                                   -8-